Title: Appendix III: From Pierre-Charles L’Enfant, 10 May
From: L’Enfant, Pierre Charles
To: Washington, George

 
    
     Sir
     Philadelphia 10th May 1784
    
    As the reading of the Several Letters of Thanks & petitions which are now before you, may easily convey to you an Idea of the high consideration which the Cincinnati enjoy in Europe, give me leave in the name of all my countrymen to assure you of their sincere and heart felt gratitude, no pledge of friendship can be dearer to them than that which they have received at the hands bf the Society of Cincinnati—I am particularly charged by them with supporting the Several demands which have been addressed to you: I shall not expatiate on the title which Several of them have to your consideration, being well persuaded of the equitable intentions of the Society, & not doubting that if you will weigh the merit which the French Navy has acquired in the service of the American cause, it will appear to you that they have an equal title with the Land Troops to your attention and favour.
    Among the various demands which are addressed to you, there are undoubtedly Some which have no other foundation but the patronage of those who recommend them. The Society may easily judge, that altho’ it might be easy to refuse to admit in France those who had no right to it by the Statutes of the Institution, it has been difficult to refuse complying with the solicitations of Several persons who wished to be recommended to your indulgence. You will no doubt give the proper weight to the claims of each petitioner.
    The Captains of his Majesty’s Ships who all have the rank of Colonels, have no doubt acquired a title to your favour, by their repeated services, on the different squadrons of Messieurs d’Estaing, de Grasse, de Barras, de Vaudreuil, & Destouches, & they hope that you will pay Some attention to their demands—Several Captains of Frigates who are designated by the Minister of France as having had particular commissions on the American coast, have acquired a title to be distinguished from those of the Same rank who have not rendered the Same Services—It is in order to enable you to attain the object which you have proposed to yourselves that the French General Officers have recommended the above mentioned gentlemen to your illustrious Assembly. It is with the Same views that the Counts d’Estaing and de Rochambeau have recommended to your favor the particular services of Some land Officers, who on account of those services & of their wounds have been promoted since the War to the rank required by our Institutions.
    Permit me, Gentlemen, to observe likewise that altho’ the opinion which appears to me to prevail in your Assembly be favorable to the
     
     French, by considering them as on the same footing with the American members, yet I think it would not be proper to empower the former to admit or refuse the officers who have submitted their pretensions to the Assembly; because, it would be lessening the price of your favour, & because the French Naval Officers would be sensibly affected by not being expressly nominated by you which would seem as if you valued their merit at a less rate than that of the land Officers, On the other Side, if the French were to have it in their power to distribute an Order which excites general ambition, applications would be multiplied without end and denials (altho’ authorized by our Laws) would bring ill will upon those who would be established Judges of the claims of the petitioners—These considerations, & the opinion I have founded thereupon, which I dare say is that of my Countrymen in general, induces me to request you to nominate or otherwise expressly designate the persons whose claims appear to you to be founded on Equity—Our sacred Laws, the respect due to the resolutions of an illustrious Assembly, the importance of giving up nothing which might hurt the integrity of our principles, all justifies the earnestness with which I solicit a nomination which at the same time that it satisfies the Candidates, may give no lawful cause of discontent to those whom the Laws may exclude.
    If your opinion is favorable to the persons above designated, I would take the liberty to submit the following draught of a resolution:
    “The Captains who commanded Ships being part of the Squadrons of Messieurs Le Comte d’Estaing, le Comte de Grasse, le Chevalier de Barras, le Marquis de Vaudreuil & le Chevalier des Touches, the Captains of frigates who have been employed on particular stations, & have combined their operations in concert with the Minister Plenipotentiary of his Most Christian Majesty with the United states, Those Land Officers who have been wounded, or who on account of their eminent services have been promoted to the rank of Colonels or Brigadiers before their return or immediately after, shall be considered as included in the Article of our Institutions which relates to the Officers of the French auxiliary Army. And our desire being to give to Officers of a rank inferior to that of Colonel a token of our Esteem, the order of our institution shall be granted to every one of the ⟨french⟩ Regiments who have served in America; including particularly the Regiment of Dillon as having been the most complete of all the detachments who have served with Count d’Estaing at Savannah—to be worn by the first Captain of the said Regiments & by him delivered to his successor in the same rank: Our intention being, that the 1st Captains only when in activity in the Said Regiments, (and who have Served in America) be authorized to consider themselves as
     
     Members of our Institution, in the Same manner as the Generals & Colonels &c. (This Article is put here only in case Genl Rochambeau’s letter & his ideas Shall have been admitted).”
    As to the Frenchmen who have served in the continental Army as they consider none but the persons recommended by the resolution of their Committee to be admissible, I beg the Assembly will be pleased to grant a particular resolve, nominating the persons recommended without the least equivocation or shadow of claim to those who are excluded. As to what concerns the establishment of the Continental society in France, it is expected that this resolution taking place before, will be no prejudice to the rights which you will be pleased to grant them.I have the honor to be with the highest respect Sir and Gentlemen Your most obedient & most humble servant
    
     P. L’Enfantmajor of the ingineer
    
   